Cockrell, J.,

dissenting.

I regret my inability to concur in this opinion, especially as it leads to most desirable results; the convenience of having the receiver pursue the stockholders is manifest.
It must, however, be admitted that a large majority of the courts had denied the power under very similar statutes, when our legislation was passed. It is a further fact that the section regulating the liability of stockholders is practically identical, so far as applicable to State banks, with the Federal statute, so, that it becomes *355a necessary deduction that our legislature had the Federal law before it when considering this legislation. It is a further fact that the Federal statute specifically authorizes the receiver to enforcee the stockholder’s liability. It is fair then to assume that the legislature intentionally omitted this specific power for reasons satisfactory to it, and for these reasons I am unwilling to so construe its action as to correct that omission.